Citation Nr: 1038869	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred from May 19, 2006 to May 22, 2006 at the 
Regional Hospital of Jackson.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to June 1962.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Medical Center in Memphis, Tennessee (VAMC).

In March 2007, the Veteran withdrew his request for a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking payment or reimbursement of private 
medical care expenses incurred from May 19, 2006 to May 22, 2006 
at the Regional Hospital of Jackson.  In a December 2006 notice 
of disagreement, he stated that a VA emergency room was contacted 
on May 19, May 20, May 21, and May 22, for purposes of his 
transfer to that facility, that an identified VA cardiologist was 
contacted on May 19 and May 22 for the same purpose, and that 
there was no availability at the VA facility.  

The Board notes that the Veteran has not been provided with VCAA 
notice.  The Board further notes that the agency of original 
jurisdiction (AOJ) denied the Veteran's claim prior to the 
enactment of the Veterans' Emergency Care Fairness Act of 2009, 
Pub. L. 111-137, 123 Stat. 3495 (2010), which removes and amends 
provisions in the prior version of 38 U.S.C.A. § 1725 that 
prohibited payment or reimbursement of emergency medical expenses 
on behalf of veterans who had insurance, and allows for payment 
or reimbursement of expenses incurred before the date of the 
law's enactment under appropriate circumstances, and the 
provisions appear to have some potential retroactive application 
to claims filed before that date.  

In addition, the September 2006 AOJ determination reflects that 
the Veteran's claim was denied based on a finding that a VA 
facility was feasibly available for the treatment at issue.  No 
evidence in that regard has been documented in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a VCAA notice letter 
to the Veteran informing the Veteran of the 
information and evidence generally required 
to substantiate a claim for payment or 
reimbursement of medical expenses under 38 
U.S.C.A. § 1725.  

2.  The AOJ should document in the claims 
file, the availability status of a VA medical 
facility, to include requesting information 
in that regard from the identified VA 
emergency room and cardiologist.  All efforts 
in this regard should be documented in the 
claims file and all records obtained should 
be associated with the claims file.  

3.  In light of the above, the Veteran's 
claim should be readjudicated.  The AOJ 
should review all development for compliance 
with this remand, and any further development 
required should be accomplished prior to 
returning the claims file to the Board.  If 
the benefits sought on appeal remain denied, 
a supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


